Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
                                                               Introduction
2.       This action responds to application 17/318,372 filed on 05-12-2021. Claims 1-20 are pending.   

Double Patenting
3.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.   Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,165,368. Although the claims at issue are not identical, they are not patentably distinct from each other because, the current (17/318,372) claim limitations are broader than claims 1-20 of U.S. Patent No. 10,165,368 as shown in the table below.
    Instant   Application No. 17/318,372
                       US PAT. 10,165,368
1.   A method, comprising: in an audio headset: receiving one or more audio channels; and
   processing said one or more audio channels to generate stereo signals for output to a left and a right speaker of said audio headset, wherein said processing comprises:
   determining a quantity of said audio channels; 
 adjusting a signal level of one or more of said audio channels based on said determined quantity of said one or more audio channels such that a lower determined quantity of audio channels allows a higher signal level per channel as compared to a higher determined quantity of audio channels; and 
combining said audio channels to generate said stereo signals.
A method, comprising: in an audio headset: receiving one or more audio signals carrying audio channels; and processing said audio channels to generate stereo signals for output to a left and a right speaker of said audio headset, wherein said processing comprises: determining a quantity of said audio channels carried in said one or more received audio signals by comparing a level of at least one channel of said one or more received audio signals to a threshold during a determined time period; adjusting a signal level of one or more of said audio channels based on said determined quantity of said audio channels carried in said one or more received audio signals such that a lower determined quantity of audio channels allows a higher signal level per channel as compared to a higher determined quantity of audio channels; and combining said audio channels to generate said stereo signals.

	
  
Claim Rejections - 35 USC § 103
5.   In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
8.          Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Coutinho et al. (US 2008/0318518) in view of Mizumura et al. (US PAT. 7,136,712).
  Consider claim 1, Coutinho teaches a method, comprising: in an audio headset(see fig. 1 and abstract): 
    receiving one or more audio channels(see fig. 1 and abstract]); and
 processing said audio channels to generate stereo signals for output to a left and a right speaker of said audio headset(see figs. 1a-1d and paragraph[0002]-[0025]), wherein said processing comprises: 
    determining a quantity of said audio channels (see figs. 1, 6, 11 and paragraph[0051]-[0053], [0090], [0110]);
     adjustment(see fig. 7(600)) a signal level of one or more of said audio channels based on said determined quantity of said one or more audio channels such that a lower determined quantity of audio channels allows a higher signal level per channel; and combining said audio channels to generate said stereo signals(see figs. 1-7 and paragraphs[0081]-[0111]); but Coutinho does not explicitly teach determined quantity of said one or more audio channels such that a lower determined quantity of audio channels allows a higher signal level per channel as compared to a higher determined quantity of audio channels.
    However, Mizumura teaches adjusting(see fig. 2(s106, s109)) a signal level of one or more of said audio channels(see fig. 2(s106, s109)) based on said determined(see fig. 2(s107, s110, s112)) as compared(see fig. 2(s106, s109)) to a higher determined quantity of audio channels(see fig. 2(s107, s110, s112)); and combining said audio channels to generate said stereo signals(see fig, 2(s113))(see figs. 1-3 and col. 5, line 18-col. 6, line 67).    
    Therefore, it would have obvious to one of ordinary skill in the art before the effective filling date the invention was made to combine the teaching of Mizumura in to the teaching of Coutinho to provide apparatus  for selecting and outputting one sound information from a sound information source  having plural kinds of sound information with at least the number of channels or different data formats, there are provided sound information readout member  for reading sound information out of the sound information source, information acquisition member  for acquiring information about data formats capable of decoding by a decoder to which the sound information read out is supplied or information about the number of speakers  to which the sound information decoded by the decoder  is supplied, and sound information selection member  for selecting sound information to be outputted to the decoder  based on the acquired information.
  Consider claims 2-4, Coutinho as modified by Mizumura teaches the method wherein said processing comprises adjusting gain and/or phase of said audio channels such that a perceived location of a listener wearing said headset relative to a source of sounds in said one or more audio channels(see figs.26-29 and paragraphs[0202]-[0223]); and the method wherein said determining said quantity of said audio channels comprises: determining a level of audio on a left channel of said one or more received audio channels during a determined time period; and determining a level of audio on a right channel of said one or more received audio channels during said determined time period (see figs. 1, 6, 11 and paragraph[0051]-[0053], [0090]-[0098], [0110]); and the method wherein said quantity of said audio channels is determined to be one audio channel when only one of said level of said audio on said left channel and said level of said audio on said right channel is above a threshold during said determined time period(see figs. 1, 6, 11 and paragraphs[0051]-[0053], [0090]-[0098], [0110]).
 
    Consider claim 5, Coutinho as modified by Mizumura teaches the method wherein said quantity of said audio channels is determined to be at least two audio channels when said level of said audio on said left channel is above said threshold during said determined time period and said level of said audio on said right channel is above a threshold during said determined time period(see figs. 1, 6, 11 and paragraphs[0051]-[0053], [0090]-[0098], [0110]).
    Consider claim 6, Coutinho as modified by Mizumura teaches the method wherein said quantity of said audio channels is determined to be to be eight audio channels when a level of audio on one or more side channels of said one or more received audio signals is above said threshold during said determined time period(if the sum of bits (i.e. level of audio), representing the twenty-five samples (i.e. time period) for each left and right channel (i.e. including side channels for 7.1 surround), exceeds the audio threshold, the Channel Status may be tagged as active, thus the sum of bits corresponds to monophonic, stereophonic, 5.1 surround, or 7.1 surround audio signals (i.e. audio channels equal to 8 for 7.1 surround audio signal); figures 1,6, and 11; paragraphs [0051,0058, 0090, and 0110]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Coutlinho such that the system wherein said quantity of said audio channels is determined to be to be eight audio channels when a level of audio on one or more side channels of said one or morereceived audio signals is above said threshold during said determined time period, as taught by Coutinho, for the advantages of Identifying the number of channels in operation to maximize the three-dimensional sound perception by the user and enabling the deactivation of the non-transmitting channels to thereby limit power consumption of the device.
    Consider claim 7, Coutinho as modified by Mizumura teaches the system wherein said quantity of said audio channels is determined to be six audio channels if said level of audio on said one or more side channels is below said threshold during said third determined time period (if the sum of bits (i.e. level of audio), representing the twenty-five samples (i.e, time period) for each of the left and right channel, exceeds the audio threshold, the Channel Status may be tagged as active, thus the sum of bits corresponds to monophonic, stereophonic, 5,1 surround, or 7.1 surround audio signals (i.e. audio channels equal to 6 for 5.1 surround audio signal having so-called "fifth channel" center is active); figures 1,6, and 11; paragraphs [0051, 0058, 0090-0098, and 0110]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Coutinho such that wherein said determining said numerical value comprises: determining said numerical value to be at least six when a level of audio on a subwoofer channel and/or on a center channel of said received audio signal(s) is above said threshold during a determined time period, as taught by Coutinho, for the advantages of identifying the number of channels in operation to maximize the three-dimensional sound perception by the user and enabling the deactivation of the non-transmitting channels to thereby limit power consumption of the device.
    Consider claim 8, Coutinho as modified by Mizumura teaches the method wherein said determining comprises: determining a type of audio source from which said one or more received audio signals originated ( see, figures 1, 6, and 11; paragraphs [0051]-[0058], [0090], and [0110]).
    Consider claim 9, Coutinho teaches a system (see figures 1, 19), comprising:
    an audio headset (a method and a system for sound spatialization into a pair of headphones (audio headset) a signal characterization circuit (electrical sound spatialization device (a signal characterization circuit); figure 3A; paragraphs [0132 and 0133]) operable to: 
   receive one or more audio  channels (a 3D audio scene represented by a first set (one or more audio signals); and 
     processing said audio channels to generate stereo signals for output to a left and a right speaker of said audio headset(see figs. 1a-1d and paragraph[0002]-[0025]), wherein said processing comprises: 
determining a quantity of said audio channels (see figs. 1, 6, 11 and paragraph[0051]-[0053], [0090], [0110]);
adjustment(see fig. 7(600)) a signal level of one or more of said audio channels based on said determined quantity of said one or more audio channels such that a lower determined quantity of audio channels allows a higher signal level per channel; and combining said audio channels to generate said stereo signals(see figs. 1-7 and paragraphs[0081]-[0111]); but Coutinho does not explicitly teach determined quantity of said one or more audio channels such that a lower determined quantity of audio channels allows a higher signal level per channel as compared to a higher determined quantity of audio channels.
    However, Mizumura teaches adjusting(see fig. 2(s106, s109)) a signal level of one or more of said audio channels(see fig. 2(s106, s109)) based on said determined(see fig. 2(s107, s110, s112)) as compared(see fig. 2(s106, s109)) to a higher determined quantity of audio channels(see fig. 2(s107, s110, s112)); and combining said audio channels to generate said stereo signals(see fig, 2(s113))(see figs. 1-3 and col. 5, line 18-col. 6, line 67).    
    Therefore, it would have obvious to one of ordinary skill in the art before the effective filling date the invention was made to combine the teaching of Mizumura in to the teaching of Coutinho to provide apparatus  for selecting and outputting one sound information from a sound information source  having plural kinds of sound information with at least the number of channels or different data formats, there are provided sound information readout member  for reading sound information out of the sound information source, information acquisition member  for acquiring information about data formats capable of decoding by a decoder to which the sound information read out is supplied or information about the number of speakers  to which the sound information decoded by the decoder  is supplied, and sound information selection member  for selecting sound information to be outputted to the decoder  based on the acquired information.  
    Consider claims 10-12, Coutinho as modified by Mizumura teaches the system wherein said processing of said audio channels comprises adjustment of gain and/or phase of said audio channels carried in said one or more received audio signals such that a perceived location of a listener wearing said headset relative to a source of sounds carried in said one or more received audio signals is changed(figures 1,6, and 11; paragraphs [0051 ]-[0053], [0090], and [0110]); and the system wherein said determination of said quantity of said audio channels comprises: determination of a level of audio on a left channel of said one or more received audio signals during a determined time period; and determination of a level of audio on a right channel of said one or more received audio signals during a determined time period ( see, figures 1,6, and 11; paragraphs [0051]-[0053], [0090], and [0110]); and the system wherein said quantity of said audio channels is determined to be one audio channel when only one of said level of said audio on said left channel and said level of said audio on said right channel is above said threshold during said determined time period( see, figures 1,6, and 11; paragraphs [0051]-[0053], [0090], and [0110]).
  Consider claim 13, Coutinho as modified by Mizumura teaches the system wherein said quantity of said audio channels is determined to be at least two when said level of said audio on said left channel is above said threshold during said determined time period and said level of said audio on said right channel is above said threshold during said determined time period( see, figures 1,6, and 11; paragraphs [0051]-[0053], [0090], and [0110]).
   Consider claim 14, Coutinho as modified by Mizumura teaches the system wherein said quantity of said audio channels is determined to be to be eight audio channels when a level of audio on one or more side channels of said one or more received audio signals is above said threshold during said determined time period(if the sum of bits (i.e. level of audio), representing the twenty-five samples (i.e. time period) for each left and right channel (i.e. including side channels for 7.1 surround), exceeds the audio threshold, the Channel Status may be tagged as active, thus the sum of bits corresponds to monophonic, stereophonic, 5.1 surround, or 7.1 surround audio signals (i.e. audio channels equal to 8 for 7.1 surround audio signal); figures 1,6, and 11; paragraphs [0051,0058, 0090, and 0110]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Coutinho such that the system wherein said quantity of said audio channels is determined to be to be eight audio channels when a level of audio on one or more side channels of said one or more received audio signals is above said threshold during said determined time period, as taught by Coutinho, for the advantages of Identifying the number of channels in operation to maximize the three-dimensional sound perception by the user and enabling the deactivation of the non-transmitting channels to thereby limit power consumption of the device.
    Consider claim 15, Coutinho as modified by Mizumura teaches the system wherein said quantity of said audio channels is determined to be six audio channels if said level of audio on said one or more side channels is below said threshold during said third determined time period (if the sum of bits (i.e. level of audio), representing the twenty-five samples (i.e, time period) for each of the left and right channel, exceeds the audio threshold, the Channel Status may be tagged as active, thus the sum of bits corresponds to monophonic, stereophonic, 5,1 surround, or 7.1 surround audio signals (i.e. audio channels equal to 6 for 5.1 surround audio signal having so-called "fifth channel" center is active); figures 1,6, and 11; paragraphs [0051,0058, 0090, and 0110]).
It would have been obvious before the effective filling date to one of ordinary skill in the art at the time of the invention to modify the method of Coultinho such that wherein said determining said numerical value comprises: determining said numerical value to be at least six when a level of audio on a subwoofer channel and/or on a center channel of said received audio signal(s) is above said threshold during a determined time period, as taught by Coutinho, for the advantages of identifying the number of channels in operation to maximize the three-dimensional sound perception by the user and enabling
    Consider claim 16, Coutinho as modified by Mizumura teaches the system wherein said determination comprises: determination of a type of audio source from which said one or more received audio signals originated( see, figures 1, 6, and 11; paragraphs [0051]-[0053], [0090], and [0110]).
   Consider claim 17, Coutinho teaches  a non-transitory computer readable medium having stored thereon, a computer program having at least one code section that is executable by an audio headset for causing the audio headset(see figs. 1, 14, 19 and paragraphs[0120]-[0122]) to perform: 
  receiving one or more audio channels(see fig. 1 and abstract]); and 
   processing said audio channels to generate stereo signals for output to a left and a right speaker of said audio headset(see figs. 1a-1d and paragraph[0002]-[0025]), wherein said processing comprises: 
    determining   a number of said audio channels carried in said one or more received audio signals(see figs. 1, 6, 11 and paragraph[0051]-[0053], [0090], [0110]); 


       adjustment(see fig. 7(600)) a signal level of one or more of said audio channels based on said determined quantity of said one or more audio channels such that a lower determined quantity of audio channels allows a higher signal level per channel; and combining said audio channels to generate said stereo signals(see figs. 1-7 and paragraphs[0081]-[0111]); but Coutinho does not explicitly teach determined quantity of said one or more audio channels such that a lower determined quantity of audio channels allows a higher signal level per channel as compared to a higher determined quantity of audio channels.
    However, Mizumura teaches adjusting(see fig. 2(s106, s109)) a signal level of one or more of said audio channels(see fig. 2(s106, s109)) based on said determined(see fig. 2(s107, s110, s112)) as compared(see fig. 2(s106, s109)) to a higher determined quantity of audio channels(see fig. 2(s107, s110, s112)); and combining said audio channels to generate said stereo signals(see fig, 2(s113))(see figs. 1-3 and col. 5, line 18-col. 6, line 67).    
    Therefore, it would have obvious to one of ordinary skill in the art before the effective filling date the invention was made to combine the teaching of Mizumura in to the teaching of Coutinho to provide apparatus  for selecting and outputting one sound information from a sound information source  having plural kinds of sound information with at least the number of channels or different data formats, there are provided sound information readout member  for reading sound information out of the sound information source, information acquisition member  for acquiring information about data formats capable of decoding by a decoder to which the sound information read out is supplied or information about the number of speakers  to which the sound information decoded by the decoder  is supplied, and sound information selection member  for selecting sound information to be outputted to the decoder  based on the acquired information.
         Consider claims 18 and 19, Coutinho as modified by Mizumura teaches the non-transitory computer readable medium wherein said determining said quantity of said audio channels comprises: determining a level of audio on a left channel of said one or more received audio signals during a determined time period( see, figures 1,6, and 11; paragraphs [0051 ]-[0053], [0090], and [0110]); and determining a level of audio on a right channel of said one or more received audio signals during a determined time period( see, figures 1,6, and 11; paragraphs [0051 ]-[0053], [0090], and [0110]); and the non-transitory computer readable medium wherein said quantity of said audio channels is determined to be one audio channel when only one of said level of said audio on said left channel and said level of said audio on said right channel is above said threshold during said determined time period ( In Coutinho, figures 1,6, and 11; paragraphs [0051 ]-[0053], [0090], and [0110]).
    Consider claim 20, Coutinho as modified by Mizumura teaches the non-transitory computer readable medium wherein said quantity of said audio channels is determined to be at least six audio channels when a level of audio on a subwoofer channel and/or on a center channel of said one or more received audio signals is above said threshold during said determined time period (if the sum of bits (i.e. level of audio), representing the twenty-five samples (i.e, time period) for each of the left and right channel, exceeds the audio threshold, the Channel Status may be tagged as active, thus the sum of bits corresponds to monophonic, stereophonic, 5,1 surround, or 7.1 surround audio signals (i.e. audio channels equal to 6 for 5.1 surround audio signal having so-called "fifth channel" center is active); figures 1,6, and 11; paragraphs [0051,0058, 0090, and 0110]).
    It would have been obvious before the effective filling date to one of ordinary skill in the art at the time of the invention to modify the method of Coutinho such that wherein said determining said numerical value comprises: determining said numerical value to be at least six when a level of audio on a subwoofer channel and/or on a center channel of said received audio signal(s) is above said threshold during a determined time period, as taught by Coutinho, for the advantages of identifying the number of channels in operation to maximize the three-dimensional sound perception 

                                                                 Conclusion
9.  The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Imade et al. (US PAT. 6,129,283) is cited to show other related METHOD AND SYSTEM FOR HEADSET WITH AUTOMATIC SOURCE DETECTION AND VOLUME CONTROL

                                                
10.             Any response to this action should be mailed to:

Mail Stop ____(explanation, e.g., Amendment or After-final, etc.)        		
Commissioner for Patents
        			P.O. Box 1450
        			Alexandria, VA 22313-1450
		Facsimile responses should be faxed to:
			(571) 273-8300
Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
			
	Any inquiry concerning this communication or earlier communications from the examiner 

should be directed to Lao, Lun-See whose telephone number is (571) 272-7501  The examiner 

can normally be reached on Monday-Friday from 8:00 to 5:30.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's 

supervisor,  Nguyen Duc M(SPE), can be reached on (571) 272-7503. 

	Any inquiry of a general nature or relating to the status of this application or proceeding

 should be directed to the Technology Center 2600 whose telephone number is (571) 272-2600.

/LUN-SEE LAO/Primary Examiner, Art Unit 2651                                                                                                                                                                                                        US Patent and Trademark Office
Knox
571-272-7501
Date 08-22-2022